DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the following reasons are in addendum to the Reasons for Allowance as outlined in the Office Action dated 10/28/2021. Prior art reference US PGPub 2011/0200862, as cited in the IDS 02/09/2022, discloses a battery module 1 comprising electric cells 10, a thermally conductive sheet 14, a cooling plate 12, and a press device 15 to urge the cells against the cooling plate 12 [Figure 1, 0028]. More centrally located bolts 5 (than ends of members 2a, 2b, 2c in straight direction) are inserted and pressed against members 2a, 2b, 2c as well as end plates 3 [Figure 1, 0028]. However, even if all of the pressed battery cells are interpreted to read on said specific battery cell as required by the claims, one or all of the battery cells do not face the more centrally located bolts or said first in-between part and second in-between part as required by the claims. Prior art reference US PGPub 2019/0198953 also lacks such claimed parts even if the entire plurality of cells is interpreted to read on a specific cell. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725